UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6393


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KIRT R. KING, a/k/a Birdman, a/k/a Kirk King,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg.   Joseph R. Goodwin,
Chief District Judge. (6:04-cr-00127; 6:08-cv-01260)


Submitted:   June 24, 2010                 Decided:   July 1, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kirt R. King, Appellant Pro Se.         Richard Gregory McVey,
Assistant United States Attorney, Huntington, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kirt   R.   King   seeks      to    appeal      the   district   court’s

order adopting the report and recommendation of the magistrate

judge denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2010)

motion.    We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

              When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he

timely    filing     of   a   notice   of       appeal   in    a    civil   case    is   a

jurisdictional requirement.”             Bowles v. Russell, 551 U.S. 205,

214 (2007).

              The district court’s order was entered on the docket

on December 10, 2009.            The notice of appeal was filed on March

11, 2010. *    Because King failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S.
266 (1988).



                                            2
facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                      3